Citation Nr: 9926708	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1977 to 
July 1995.  

This appeal originally came before the Board on appeal of a 
December 1995 rating action by the RO located in Sioux Falls, 
South Dakota, which granted service connection for a cervical 
spine disability and assigned a 10 percent evaluation.  The 
appellant subsequently perfected an administrative appeal, 
which challenged the assignment of the 10 percent rating, and 
which raised the issue of entitlement to an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for a cervical spine disability.

REMAND

In a June 1998 Board decision, the Board entered a final 
decision which denied the appellant's claim for an evaluation 
in excess of 10 percent for his service-connected cervical 
spine disability.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991 
& Supp. 1998).  At that time, the Board also noted that upon 
a review of the evidence of record, the appellant had 
asserted that his cervical spine disability had interfered 
with his pursuit of a career and activities of daily living.  
The Board stated that although the RO had not specifically 
addressed that matter, the appellant's contentions still 
raised the question of entitlement to an extra-schedular 
rating.  Accordingly, the Board stated that while the Board 
could make a preliminary assessment regarding the 
applicability of 38 C.F.R. § 3.321(b)(1), the Board could not 
decide whether an extra-schedular evaluation was warranted in 
the first instance (see Smallwood v. Brown, 10 Vet. App. 93 
(1997)), and thus, concluded that further development was 
warranted.  

In light of the above, the Board remanded this case and 
requested that the RO address the issue of entitlement to an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) for a cervical spine disability.  As 
per the Board's request, in July 1998, the RO sent a letter 
to the appellant informing him of the necessary elements of a 
claim for an extra- schedular rating under 38 C.F.R. § 
3.321(b)(1), with respect to his service-connected cervical 
spine disability.  The July 1998 letter offered the appellant 
the opportunity to supplement the record as desired.  The 
evidence of record is negative for a response from the 
appellant.  However, the Board notes that in an August 1998 
rating action and subsequent September 1998 Supplemental 
Statement of the Case (SSOC), the RO, instead of addressing 
the issue of entitlement to an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for a 
cervical spine disability, addressed the issue of entitlement 
to an evaluation in excess of 10 percent for a cervical spine 
disability.  In the September 1998 SSOC, the RO indicated 
that if the appellant submitted evidence showing that the 
schedular provisions were inadequate, then potential 
eligibility to an extra-schedular consideration would be 
adjudicated.  

In light of the above, it is the Board's determination that 
the RO did not adjudicate the appellant's claim for an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) for a cervical spine disability, as 
requested in June 1998 Board decision.  The Board notes that 
it is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions: 

1.  The RO should once again inform the 
appellant of the elements of a claim for 
an extra- schedular rating under 38 
C.F.R. § 3.321(b)(1), with respect to his 
service-connected cervical spine 
disability, and permit him the full 
opportunity to supplement the record as 
desired.  (Note: In view of the 
enumerated provisions, there is a duty to 
notify the appellant that he is 
responsible for furnishing employment 
records to support his claim that his 
service-connected cervical spine 
disability affects his employment.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997)).  The RO should assist the 
appellant, as necessary, in obtaining the 
relevant medical or employment evidence 
by obtaining the appropriate 
authorizations.  If the search is 
unproductive, the RO should indicate so 
in its decision.  

2.  Thereafter, the RO should consider 
whether the medical and employment 
evidence submitted warrants the 
assignment of an extra-schedular rating 
for the service-connected cervical spine 
disability pursuant to 38 C.F.R. § 
3.321(b)(1).  If the criteria for an 
extra-schedular rating are met, the case 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

If the benefits sought on appeal are not granted, the 
appellant and his representative (if any) should be afforded 
a supplemental statement of the case, the applicable law and 
a full explanation of the actions taken on his claim.  The 
appellant should be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


